Name: Commission Regulation (EC) No 1747/2003 of 19 September 2003 amending Regulation (EC) No 2390/1999 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposes
 Type: Regulation
 Subject Matter: accounting;  information and information processing; NA
 Date Published: nan

 Avis juridique important|32003R1747Commission Regulation (EC) No 1747/2003 of 19 September 2003 amending Regulation (EC) No 2390/1999 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposes Official Journal L 259 , 10/10/2003 P. 0001 - 0058COMMISSION REGULATION (EC) No 1747/2003of 19 September 2003amending Regulation (EC) No 2390/1999 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 4(8) thereof,Whereas:(1) Article 2(3) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(2), as last amended by Regulation (EC) No 2025/2001(3), provides that the form and content of the accounting information referred to in Article 4(1)(c) of that Regulation shall be established in accordance with the procedure provided for in Article 13 of Regulation (EC) No 1258/1999.(2) Form and content of the accounting information to be submitted to the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts as well as for monitoring and forecasting purposes are presently laid down in Commission Regulation (EC) No 2390/1999(4), as last amended by Regulation (EC) No 1884/2002(5).(3) Due to changes in the budget nomenclature and in order to keep the transfer of information between the Member States and the Commission optimal and up to date, it is necessary to amend the Annexes to Regulation (EC) No 2390/1999 as from 16 October 2003.(4) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II and III to Regulation (EC) No 2390/1999 are replaced by the text in Annexes I, II and III to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 16 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 158, 8.7.1995, p. 6.(3) OJ L 274, 17.10.2001, p. 3.(4) OJ L 295, 16.11.1999, p. 1.(5) OJ L 288, 25.10.2002, p. 1.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA ICUADRO DE LAS X/X-TABEL/X-TABELLE/Ã ÃÃ Ã Ã Ã Ã £ Ã ¤Ã ©Ã  X/X TABLE/TABLEAU DES X/TABELLA DELLE X/X-TABEL/QUADRO DOS X/X-TAULUKKO/X-TABELLENEjercicio 2004/Regnskabsaaret 2004/Haushaltsjahr 2004/Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ  Ã ­Ã Ã ¿Ã  2004/Financial year 2004/Exercice 2004/Esercizio 2004/Boekjaar 2004/ExercÃ ­cio 2004/Tilivuosi 2004/RÃ ¤kenskapsÃ ¥r 2004>TABLE>ANNEX IITECHNICAL SPECIFICATIONS FOR THE TRANSFER OF COMPUTER FILES TO THE EAGGFfrom 16 October 2003INTRODUCTIONThese technical specifications apply in respect of the financial year 2003, which commenced on 16 October 2002.1. Transfer mediumThe coordinating body of the Member State must transfer the computer files and the relating documentation to the Commission through STATEL/STADIUM. The Commission will only support one installation of STATEL/STADIUM per Member State. The latest STADIUM client and more information on the use of STATEL/STADIUM shall be downloaded from the CIRCA website of the EAGGF.2. Computer file structure2.1. The Member State must create a computer record for each individual component of the EAGGF (Guarantee Section) payments and receipts. These components are the individual items of which the payment (receipt) to (from) the beneficiary consists.2.2. The records must have a flat file structure. If fields have more than one value, separate records containing all data fields are required. Make sure that no double counting occurs(1).2.3. All information for the same category of payments or receipts must be contained in the same computer file. Separate files relating to the same payments (e.g. for traders or inspections, or for basic and measure data) are not allowed.2.4. The computer files must have the following characteristics:1. The first record in the file (header row) contains the file description. The field names comprise an "F" followed by the field number used in Annex I (the X-table). Only field names existing in this Annex are allowed.2. The following records in the file are data (data rows), in the order indicated by the first record describing the file structure.3. The fields are separated by a semicolon (;). The header row and data rows shall all contain the same number of semicolons. In the data rows, empty fields appear as a double semicolon (;;) within the record, or as a single semicolon (;) at the end of the record.4. Records vary in length. Each record ends with a code "CR LF" or "carriage return - line feed" (in hexadecimal: 0D 0A). The header row never ends on a ";". Data rows only end on a ";" if the last field is empty.5. The file is in ASCII (code ISO 8859-1), except in the case of files from Greece, where either ELOT-928 or ISO 8859-7 coding shall be applied. Other codes (such as EBCDIC, TAR, ZIP, etc.) are not accepted.6. Numeric fields:(a) decimal separator: ".";(b) the symbol (+ or -) appears on the far left, followed immediately by the figures. For positive numbers, the "+" sign is optional;(c) fixed number of decimals (the details are set out in Annex III hereto);(d) no spaces between digits. No spaces or other signs between thousands.7. Date field: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).8. EAGGF budget code (field F109) format: "B99-9999-999" (where 9 stands for any figure between 0 and 9)(2).9. Quotation marks (" ") are not allowed at the beginning or at the end of the records. The semicolon field separator ";" must not be used in data in text format.10. All fields: no spaces at the beginning or end of a field.11. Files satisfying these rules will look like the following (example for financial year 2003):F100;F101;F106;F107;F108;F109BE01;154678;+152.50;EUR;20030715;B01-1000-123BE01;024578;-1000.00;EUR;20030905;B01-2020-564BE01;154985;9999.20;EUR;20030101;B01-1100-000BE01;100078;+152.75;EUR;20030331;B01-1234-654BE01;215452;+0.50;EUR;20030615;B01-1000-001 (Please note: +0.50 and not +.50)BE01;123456;21550.15;EUR;20030101;B01-4000-010etc.(other data rows with the fields in the same order).2.5. Data files with the characteristics as described under 2.4 shall be sent with consignment type "X-TABLE-DATA" (see STADIUM client).2.6. The computer program for checking the format of computer files before sending them to the Commission (WinCheckCsv) is included in the data transfer program (STADIUM client). The paying agencies are invited to download the check program from CIRCA separately for offline validation purposes.3. DocumentationThe coordinating body of the Member State must transfer two explanatory notes for each paying agency through STATEL/STADIUM:1. The first to explain all differences, by budget heading and subheading, between the annual declaration(3), as part of the annual financial clearance procedure (not table 104), and the sum of the records in the computer files (Ã £ F106). The STADIUM client includes a specific consignment type for this transfer i.e. "EXPLANATORY-NOTE".2. Secondly, any codes used for fields, for which Annex III does not enforce standard codes. The STADIUM client includes a specific consignment type for this kind of tabular transfer i.e. "CODE-LIST".The explanatory note shall have the look and feel of an ordinary letter. In particular the identity of the sender or the identity of the paying agency and the name or administrative unit of the addressee shall be clearly marked.4. Data transferThe coordinating body must send the computer files completely and only once.If the coordinating body notices that false data were transmitted or a problem occurred with the data transfer, the Commission has to be informed immediately. All files, which contain incorrect information, are to be indicated. Therefore, the Commission is to be asked to delete these files. Thereafter, in order to avoid an overlapping of computer records or data files, the coordinating body must send the corrected computer files to replace entirely the previous incorrect information.(1) First read the preliminary remark concerning quantities in chapter 5 of Annex III.(2) From financial year 2004 onwards these codes will be changed within the traditional budgetary nomenclature. Further explanation is given in "F109 EAGGF budget code" of Annex III.(3) Annual declaration: data sent through STATEL/STADIUM using consignment type "ANNUAL_DECLARATION".ANNEX III"AIDE-MÃ MOIRE"2004 financial yearCONTENTS>TABLE>General remark: significance of the X, A and D codes used in Annex I:All the information marked "X" or "A" is obligatory."X" = data element already included in the previous version of this Regulation."A" = data element to be added compared to the previous version of this Regulation."D" = data element to be deleted compared to the previous version of this Regulation.Where a data request makes no sense under particular circumstances or is not applicable for the Member States concerned, then put null value, which shall be represented by two consecutive semicolons (;;) in the CSV format data file.1. DATA RELATING TO PAYMENTSF100: Name of paying agencyRequired format: to be expressed by a code (see the code list F100.XLS kept up-to-date on CIRCA).http://forum.europa.eu.int/Members/ irc/agri/Home/mainF101: Reference number of paymentThe reference number identifying the payment clearly in the paying agency's accounts. Removals relating to food aid shall not be considered as sales of intervention products. In this particular case field F101 can be ignored.F102: Reference number of previous paymentThe reference number identifying the payment clearly in the paying agency's accounts as an advance or an amount recovered.F103: Type of payment>TABLE>Code "6" refers to public storage where the Commission needs details of movement of quantities but where no financial transactions are involved.F103B: Private sector contributionThis field is related to field F510A where the Commission asks for the percentage of EAGGF funding in the area of rural development. Depending on a country's interpretation of the percentage under F510A, field F103B might be required or not. If the EAGGF funding is expressed as a percentage as against the total investment, the amount of the private sector contribution shall be given here. Total investment being defined as the total costs eligible under EAGGF. If on the contrary F510A is expressed as a percentage as against the total eligible public expenditure, i.e. national and European, then this field can be ignored.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F105: Payment with penaltyRequired format: yes = "Y"; no = "N".F105A: Reduction under Articles 3 and 4 of Council Regulation (EC) No 1259/1999 (OJ L 160, 26.6.1999, p. 113)The field F105A of the Xs-table must be used to indicate the amounts retained (negative amounts) on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999. Field F105A must be used for each budget item where a retention has been made.There is no specific budget post on which to declare payments made using the amounts retained on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999. These payments shall therefore be indicated in field F105A of the corresponding budget headings (050401054030, 050401064040, 050401084050 and 050401114070). They appear as positive amounts indicating that the expenditure is financed via penalties for non-respect of environmental protection regimes or the system of modulation.In the domain of arable crops on the other hand, F105A will appear as a negative amount indicating a reduction of the direct aid.Required format: +99......99.99 or -99......99.99, where 9 stands for any number from 0 to 9 inclusive.F106: AmountAmount of each individual item of payment in the currency identified in field F107. The sum of these amounts (F106) by budget code (F109) shall, in principle, correspond with the amounts declared in table 104. The amounts in field F106 relate to the EAGGF expenditure only. National expenditure shall not appear under this heading.For public storage the sum of the amounts shall, in principle, correspond, as far as purchases are concerned, with the amounts declared in line 4 of table 1 of the FAUDIT-ED declaration. In the case of sales, give details of total values in line 1 of table 53.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F107: Currency unitRequired format: ISO 4217 code: DKK, EUR, GBP, SEK, etc.F108: Date of paymentThe date determining the month of declaration to the EAGGF.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F109: EAGGF budget codeThe full code of the activity based budgeting structure must be given, including the title, chapter, Article, item and subitem.Required ABB-format without spaces: "999999999999999", where 9 stands for a digit from 0 to 9. Missing positions shall be filled with zeroes (for example, 05020901160 becomes 050209011600000).F110: Marketing year or periodFor intervention products, the Commission needs to know the marketing year to which the product corresponds or the quota period it is to be set off against. For example, in the case of cereals this may well be a previous marketing year rather than the current one.2. DATA RELATING TO BENEFICIARY (APPLICANT)Preliminary remark: the fields F200, F201, F202A, F202B and F202C must be used to identify the beneficiary of a payment i.e. the final beneficiary. The fields F220, F221, F222A, F222B and F222C must additionally be used if a payment is made to the beneficiary through an intermediate organisation. If the intermediate organisation is also the final beneficiary the same data have to be completed in the fields F220, F221, F222A, F222B and F222C as indicated in the fields F200, F201, F202A, F202B and F202C.The field F207 is only related to the field F200.F200: Identification codeThe individual unique identifier allocated to applicants at Member State level.F201: NameThe applicant's last name and first name, or the business name.F202A: Applicant's address (street and number)F202B: Applicant's address (international postcode)F202C: Applicant's address (municipality or city)F205: Holding in less-favoured regionWhere this affects the rate of aid.Required format: yes = "Y"; no = "N".F205A: Young farmerRequired format: yes = "Y"; no = "N".F206: Producers of heavy/light lambs>TABLE>F207: Region and subregionRegion and subregion of the holding of the beneficiary (NUTS 3 code).Required format: NUTS 3 code as specified in the document, which can be downloaded from the following internet address:- DE: http://europa.eu.int/comm/eurostat/ ramon/nuts/ codelist_de.cfm?list=nuts- EN: http://europa.eu.int/comm/eurostat/ ramon/nuts/ codelist_en.cfm?list=nuts- FR: http://europa.eu.int/comm/eurostat/ ramon/nuts/ codelist_fr.cfm?list=nutsF211: Delivery reference quantityThis relates to the milk quota scheme.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F212: Direct sales reference quantityThis relates to the milk quota scheme.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F213: Reference fat contentThis relates to the milk quota scheme.Required format: 9......9.99, where 9 stands for a digit from 0 to 9.F214: Purchaser of milkIn accordance with Article 2 of Council Regulation (EEC) No 3950/92 (OJ L 405, 31.12.1992, p. 1). This relates to the milk quota scheme.F215: Date of start of productionIn the case of more than one date, the oldest date shall be supplied.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F216: Date of end of productionIn the case of more than one date, the latest date shall be supplied.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F217: Date of entry private storageRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F218: End date of private storageRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F220: Identification code of the intermediate organisationThe individual unique identifier allocated to intermediate organisations at Member State level.The payment is made to the beneficiary via the intermediate organisation, i.e., via each intermediate institution or directly to this organisation.F221: Name of the intermediate organisationThe organisation's name.F222A: Organisation's address (street and number)F222B: Organisation's address (international postcode)F222C: Organisation's address (municipality or city)3. DATA RELATING TO DECLARATION/APPLICATIONF300: Number of declaration/applicationThis must enable the declaration/application to be traced through the Member States' files.F300B: Date of applicationThe date of receipt of the application by the paying agency (including any divisional or regional offices thereof).Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F301: Number of contract (where applicable)F304: Authorising officeThis is the office responsible for administrative control and authorisation, for example, the region. The more decentralised the management of the scheme is, the more important this information becomes.F305: Number of certificate/licenceF306: Date of issue of the certificate/licenceRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F307: Office holding supporting documentsOnly where this is not the same as that specified in field F304.4. DATA RELATING TO SECURITYF400: Amount of tender securityIn principle the Regulation shall determine the amount of the tender security.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F402: Amount of processing security (other than tender securities)Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F403: Date of lodging of individual security or of charging (credit) to global securityThe Commission must be able to check whether the individual or global security covers at all times the EAGGF expenditure.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F404: Date of release of individual security or of charging (debit) against global securityThe Commission must be able to check whether the individual or global security covers at all times the EAGGF expenditure.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).5. DATA RELATING TO PRODUCTSPreliminary remark concerning quantities: as a basic rule, quantities, areas and numbers of animals must only be shown once. In the case of an advance payment followed by a balance payment, the quantity must be shown in the record of the advance payment. Adjustments to quantities, areas and numbers of animals must be shown in the records covering the balance or subsequent payments. In the case of sums recovered, if the amount applied for is reduced because of incorrect quantities, areas or numbers of animals, the adjustments to the quantities must be indicated by a minus sign.F500: Product code/rural development submeasure codeThe Member States must draw up their own lists of codes, to be detailed in the explanatory note to the payment file(s).In the case of rural development measures, indicate where applicable a code per submeasure implemented (e.g., type of agri-environmental measure).In the case of the restructuration and conversion of vineyard (budget post 050209071650) measures codes must be expressed. These codes refer to the definitions of the measures defined by the competent authorities of the Member States in accordance with Article 13(2)(a) of Commission Regulation (EC) No 1227/2000 (OJ L 143, 16.6.2000, p. 1).In the case of non-Annex I products: the code of the goods (CN code declared in box 33 of the SAD; 8 digits).>TABLE>F501: Type of animalRegarding Council Regulation (EC) No 1254/1999 (OJ L 160, 26.6.1999, p. 21), i.e. the "single slaughter premium", please refer to Article 11(1)(a) and (b) for the type of animal. This is important given the differentiation in premium.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F502: Quantity paid (number of animals, hectares, etc.)See preliminary remarks in heading 5 (data relating to products).For rural development the quantity paid shall be expressed in the unit appropriate to the agri-environmental submeasure mentioned in F500. A table of correspondence between the submeasure code (e.g., input reduction) used in F500 and the unit for calculating the premium (e.g., ha) used in F502 shall be included in the explanatory note to the payment file(s).For the wine sector, the products obtained after distillation shall be expressed by alcoholic strength.For all other sectors, the quantity paid shall be expressed in the unit, which is laid down in the Regulation as the basis for the premium payment.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F503: Quantity covered by payment application lodged (quantity claimed)Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F507: YieldRepresentative yield used to calculate the compensatory payment (under the regionalisation plan in accordance with Article 3 of Council Regulation (EC) No 1251/1999 (OJ L 160, 26.6.1999, p. 1)).Required format: 9......9.999, where 9 stands for a digit from 0 to 9.F508A: Area covered by payment application lodgedThe area covered by the application.See preliminary remark in heading 5 (data relating to products).Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F508B: Area covered by payment madeThe area on which the payment is made.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F508C: Forage areas declaredThis information is directly related to the budget heading for animal premiums. The forage areas declared are used to calculate the stocking density. This information must always be provided if the beneficiary is entitled to use the forage area. The sectors concerned are meat and certain rural-development measures.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F508D: Subject to ceiling on livestock unitsWhere a livestock premium is reduced on account of the size of the forage area.Required format: yes = "Y"; no = "N".F508E: Extensification premium paidSee Regulation (EC) No 1254/1999.For the small-farmer scheme "Y" means that the global amount contains an extensification premium element.Required format: yes = "Y"; no = "N".F508F: Animals slaughtered, exported or consignedThis field in relation to the single slaughter premium shall indicate whether the animals for which the aid is claimed were slaughtered, exported or consigned.>TABLE>F509A: Area wrongly declaredThe difference between the area declared and that found. Overstatement being the area declared exceeding the area found and reported with a positive figure. Understatement being the area found exceeding the area declared and reported with a negative figure.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F509B: Area wrongly declared (forage area)The difference between the area declared and that found. See also field F508C.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F510: Community regulation and article numberIn the case of intervention goods, the ad hoc instrument published in the Official Journal of the European Union is required.F510A: Community rate of financing (%)The percentage for rural development is the percentage of the overall aid, which is EAGGF funded. This percentage can be calculated, as against the total investment, being the total costs eligible under EAGGF, including the private-sector contribution (see F103B). Alternatively as against the total public costs eligible under EAGGF i.e. excluding the private-sector contribution.Required format: +99.99, where 9 stands for a digit from 0 to 9.F511: EAGGF rate of aid (in EUR) per unit of measurementExcept where there is no change in fields F511 or F512 throughout the marketing year.Required format: 9......9.999999, where 9 stands for a digit from 0 to 9.The use of six decimal places may seem odd but some regulations like Council Regulation (EC) No 660/1999 (OJ L 83, 27.3.1999, p. 10), fix the premium with up to five decimals even when using euro. To cover all possibilities the number of decimals has been raised to six.F511A: Additional national aid (in EUR) per unitAmounts paid out from the national envelope.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F512: Conversion rateThe agricultural rate applied in respect of the payment (except where there is no change in fields F511 or F512 throughout the marketing year).Required format: 9......9.999999, where 9 stands for a digit from 0 to 9.F513: EAGGF rate of aid (in currency defined in field F107) per unit of measurementRequired format: 9......9.999999, where 9 stands for a digit from 0 to 9 (see comment under F511).F515: Gross deliveries"Gross deliveries" covers all quantities of milk and milk products delivered as defined in Article 9(g) of Regulation (EEC) No 3950/92, without any adjustment for the fat content.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F516: Gross direct salesIn the case of budget items 050208021501 and 050208031502, the value of the marketed production of the producer organisation in accordance with, as appropriate, Article 23(3) or Article 15(5) of Council Regulation (EC) No 2200/96 (OJ L 297, 21.11.1996, p. 1).Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F517: Actual fat contentAs shown by the laboratory analysis findings, expressed as a percentage rather than in grams or kilograms.Required format: 9......9.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F518: Adjusted deliveriesQuantities delivered, adjusted for the fat content in accordance with Article 4(1) of Commission Regulation (EC) No 1392/2001 (OJ L 187, 10.7.2001, p. 19).Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F519: Direct salesMilk and milk equivalent as defined in Article 9(h) of Council Regulation (EEC) No 3950/92.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F519B: Deliveries after administrative corrections (if any)Milk sector: "administrative corrections" means adjustments made by the paying agency to the quantities declared by purchasers. Such changes must always be shown separately from the quantities declared by the purchasers. Corrections may be positive or negative. The net changes must be shown as compared with the situation before the correction. There is no provision for including flat-rate corrections here.Corrections following on-the-spot checks, required under Article 11(3) of Commission Regulation (EC) No 1392/2001, must be recorded in fields F600 to F603.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F519C: Direct sales after administrative corrections (if any)For the definition of administrative corrections, see field F519B.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F520: Quantities delivered over or under quotasRequired format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F521: Direct sales over or under quotasRequired format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F522: Additional levy dueFor deliveries or direct sales (a distinction is to be made through the budget code (field F109)).Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F523: Interest due for late paymentFor deliveries or direct sales (to be distinguished by means of the budget code in field F109).Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F530: Actual alcoholic strength by volumeExpressed in % vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F531: Total alcoholic strength by volumeExpressed in % vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F532: Natural alcoholic strength by volumeExpressed in % vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F533: Winegrowing zoneWinegrowing zone as defined in Annex III to Council Regulation (EC) No 1493/1999 (OJ L 179, 14.7.1999, p. 1).Required format: to be expressed by one of the following codes: A, B, CIA, CIB, CII, CIIIA, CIIIB.6. DATA RELATING TO INSPECTIONSThe Commission needs to know the number of inspections carried out and the number of cases where penalties have been applied as a result. Where the premium is withheld or recovered in full, zero payments must be indicated.F600: On-farm inspection or remote sensingThe "on-the-spot checks" mentioned here are those referred to in the relevant regulations(1). They include physical visits of the farm and/or checks by remote sensing. Fields F601 to F603 need only be completed where an on-the-spot check is indicated in field F600. Every record, be it the advance or balance payment or other, that can be related to a particular inspection, shall have the appropriate code (see below) in field F600.Administrative checks, within the meaning of the abovementioned regulations (see footnote below), shall not be mentioned in F600. They are not mentioned as such in any field. Nevertheless, the penalties imposed shall be given in F105, whether they originate from an administrative check or on-the-spot check.Required format: "N"= no inspection, "F"= on-farm inspection and "T"= inspection by remote sensing. The code "FT" must be shown where both remote sensing and physical visits of the farm were used.F601: Date of inspectionThis field must be completed when an on-the-spot inspection is indicated in field F600. This field is not required for remote sensing checks.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F602: Application reducedIf the application has been reduced as a result of an inspection, this must be indicated here. This field must be completed when an on-the-spot inspection is indicated in field F600.Required format: yes = "Y"; no = "N".F602B: Recalculation of additional levy payableFor instance after on-the-spot inspections.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9.F603: Reason for reductionWhere there is more than one reason indicate the one justifying the highest penalty. This field must be completed when an on-the-spot inspection is indicated in field F600.>TABLE>Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F604: Council Regulation (EEC) No 386/90 (OJ L 42, 16.2.1990, p. 6) (on-the-spot checks)Required format: yes = "Y"; no = "N".F604B: Regulation (EEC) No 386/90 (substitution checks)Required format: yes = "Y"; no = "N".7. (NOT USED)8. ADDITIONAL DATA RELATING TO EXPORT REFUNDSF800: Net weightSee preliminary remark in heading 5 (data relating to products).In the case of non-Annex I products: the quantity of the ingredient for which the export refund is paid. If the code of the good (F500) contains more than one ingredient eligible for funding, then multiple records with corresponding amounts and quantities must be created.Required format: +99......99.99 or -99......99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (maximum 6).F800B: Unit of measurement for field F800>TABLE>F801: Application number (export refunds: SAD)F802: Customs office of placing under customs supervisionThe Member States must use the Transit Customs Office List (COL(2)). This is the list of authorised customs offices for Community/common transit operations. It may be that due to its objective of "transit operations" some of the customs offices might be missing although this will be the exception. In that case the Member State shall provide the name of the customs office in full.Required format: The format of the COL code consists of two positions to denote the country followed by six numeric positions that define the customs office. For instance "NL146123".F802B: Customs office of exitIndicate the customs office, which certifies that products covered by refund applications have left the customs territory of the Community. The Member States must use the Transit Customs Office List (COL(3)). This is the list of authorised customs offices for Community/common transit operations. It may be that due to its objective of "transit operations" some of the customs offices might be missing although this will be the exception. In that case the Member State shall provide the name of the customs office in full.This information is vital for the auditors in connection with the application of Regulation (EEC) No 386/90 concerning substitution checks. The information is available in T5 or equivalent documents.Required format: The format of the COL code consists of two positions to denote the country followed by six numeric positions that define the customs office. For instance "NL146123".F804: Export refund codeTwelve digits for the agricultural nomenclature products. See the explanatory note to F800 for the procedure to follow where more than one ingredient of a processed product is eligible for refund (non-Annex I).F805: Code for destinationRequired format: "XX", where X stands for a letter between A and Z (codes of the nomenclature of countries and territories for the external trade statistics of the Community. See Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6) and subsequent updates).In view of harmonisation, the Member States shall also use the miscellaneous category (codes Q*) of the nomenclature of countries and territories for the external trade statistics. It is known that that nomenclature does not cover all special export refund cases but the Commission does not require that kind of detail. Member States shall therefore convert their special national codes to the broader categories of the nomenclature of countries and territories for the external trade statistics before sending their data to the Commission.F808: Date of advance fixingIf fixed in advance, the date on which the rate of refund was set.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F809: Last day of validity (advance fixing)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F812: Tender if applicable (advance fixing)The procedure stipulated in Article 5 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7) or similar procedure for other sectors. The Commission needs the reference of the invitation to tender.F814: Day of acceptance of payment declaration (COM-7)For the beef sector: in the case of pre-financing, complete field F814 only (disregarding fields F816 and F816B); if pre-financing is not involved, complete fields F816 and F816B (disregarding field F814).Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F816: Date of acceptance of export declarationDate within the meaning of Article 5(1) of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11).Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F816B: Date of export from the EU territoryDate of export as indicated on the export declaration or on the T5. See also Article 7(1) of Regulation (EC) No 800/1999.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9. ADDITIONAL INFORMATION ON BUYING-IN AND SALES FROM PUBLIC STORAGEThese transactions (buying-in and sales) fall under the budget heading covering other costs. In the case of buying-in, provide details of total quantities and values in line 4 of Table 1 (or 51). In the case of sales, give details of total quantities and values in line 1 of Table 53.The Commission needs details of movements of quantities bought in, sales and losses even where no financial transactions are involved, as is the case with free sales of foodstuffs and losses within the tolerances allowed. For intervention products, the emphasis is on detailed stock movements rather than on the financial implications. The difference with the FAUDIT-ED system is that the Commission is not interested in the cumulative totals. The Commission also wants the information in the "X-table" to reflect the actual transactions. Table 8 (Public storage - Public stock position and movements) supplements the above data.9.1. INFORMATION ON BUYING-IN FILESF900: Type of product>TABLE>F901: Quantity offeredQuantities are shown in tonnes to three decimal places.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F902: Date of offerThe actual date of the offer is meant.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F903: Date of acceptance of the initial offerRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F904: Date fixed as first day of deliveryRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F905: Total price increases/reductions for quality (in EUR) (or final price)In the case of beef, the Commission refers to the total percentage price increases/reductions for differences in quality or degree of fat cover calculated in accordance with Commission Regulation (EC) No 562/2000 (OJ L 68, 16.3.2000, p. 22). For cereals, the Commission refers to Commission Regulation (EC) No 824/2000 (OJ L 100, 20.4.2000, p. 31).Alternatively, this must be the final price.Required format: 99......99.99, where 9 stands for a digit from 0 to 9.F906: Total monthly increases (in EUR)Cereals and olive oil: in the case of cereals, the Commission refers to the monthly increase in euro applying to the intervention price for the marketing year in accordance with Article 8(1) of Regulation (EC) No 824/2000.Required format: 99......99.99, where 9 stands for a digit from 0 to 9.F907: Date of deliveryFor beef, this is the date of arrival at the cold store.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F908: Date of take-overIn the case of bone-in meat, this is the date of arrival at the cold store. In the case of boned meat, this is the date of arrival at the boning plant. See Article 17(1) of Regulation (EC) No 562/2000.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F909: Quantity taken overExpressed in tonnes to three decimal places.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F910: Exchange rate usedRequired format: 9......9.999999, where 9 stands for a digit from 0 to 9.F911: Intervention centre = place of storage (beef = after boning)For the intervention centre, indicate the name and address of the cold store. In the case of meat, the intervention centre after boning is meant.F920: Date of slaughter (meat)The Commission must be able to check whether time limits are met. All dates and the corresponding quantities (F909) and amounts (F106) must therefore be shown in separate records.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F921: Meat bonedRequired format: yes = "Y"; no = "N".F922: Quantity of meat bonedRequired format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F930: Date of manufacture of the intervention product (milk sector)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9.2. INFORMATION ON SALES FILESF950: Regulation opening invitation to tenderF951: Date of publication of invitation to tenderThis is the date of publication in the Official Journal of the European Union.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F952: Closing date for submission of tendersThis is the last possible date for submission of tenders.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F953: Total price increases/reductions (internal market) (or final price)For cereals, this is the total percentage increase or reduction in price calculated in accordance with Article 13(1) of Commission Regulation (EEC) No 2131/93 (OJ L 191, 31.7.1993, p. 76) and Articles 4 and 5 of Council Regulation (EEC) No 1766/92 (OJ L 181, 1.7.1992, p. 21) (internal market) or the monthly increase in euro in accordance with Article 16 of Regulation (EEC) No 2131/93 (sales for export). Alternatively, it may be the final price.Required format: +99......99.99 or -99...... 99.99, where 9 stands for a digit from 0 to 9.F954: Quantity removedThe quantities actually removed, including rejections. In the case of bone-in meat, this is the gross weight; in the case of boned meat, this is the net weight shown on the package.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F955: Date of removalThe date of actual removal of the goods. If the actual date is later than the rent-free period, then the end-date of the rent-free period shall be given. All dates and the corresponding quantities and amounts must be shown in separate records in the file.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F957: Quantity awardedRequired format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F960: Net quantity of meatThis is the quantity tendered and paid for prior to removal or the difference in the quantities tendered for and removed on payment of the balance.Required format: +99......99.999 or -99......99.999, where 9 stands for a digit from 0 to 9.F961: Price fixed or awardedThe fixed or minimum tender price per tonne (see also field F953), i.e. the price fixed in euro by the Management Committee.Required format: 99...... 99.99, where 9 stands for a digit from 0 to 9.F962: Type of cutRequired format: a five-character code (INT11 until INT24) corresponding to the codes described in Annex V to Commission Regulation (EC) No 562/2000.F970: Date of lodging of security for destination/end-useThe actual date of lodging of the security covering arrival at destination or end-use.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F980: Date of arrival at final destination (where compulsory)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9.3. INFORMATION ON SECURITIESF990: Amount of security forfeitedAmounts of securities actually forfeited.Required format: 99......99.99, where 9 stands for a digit from 0 to 9.(1) Article 61 of Commission Regulation (EC) No 445/2002 (OJ L 74, 15.3.2002, p. 1) (rural development).Article 8 of Council Regulation (EEC) No 3508/92 (OJ L 355, 5.12.1992, p. 1) (IACS).Chapter III of Commission Regulation (EC) No 2419/2001 (OJ L 327, 12.12.2001, p. 1) (arable crops and animal premiums).Article 8 of Commission Regulation (EEC) No 2159/89 (OJ L 207, 19.7.1989, p. 19) (nuts).Article 8 of Commission Regulation (EC) No 1621/1999 (OJ L 192, 24.7.1999, p. 21) (dried grapes).Article 4 of Commission Regulation (EC) No 609/1999 (OJ L 75, 20.3.1999, p. 20) (hops).(2) http://europa.eu.int/comm/ taxation_customs/dds/en/ csrdhome.htm.(3) COL: http://europa.eu.int/comm/ taxation_customs/dds/en/ csrdhome.htm.